DETAILED ACTION
Election/Restrictions
Newly submitted claims 5-7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 5-7 are distinct (i.e., non-overlapping, see MPEP 806.05) from the originally presented claims 2-4.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a timing device for disconnecting the power source from the electromagnet after a period of time, as recited in claims 2 and 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The timing device, as described in the specification, is a printed circuit board

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being obvious over Byxbe (US 6572365 B1) in view of Kim (US 20080174127 A1) and Nawrocki (US 3334218 A).
Regarding claim 1, Byxbe discloses an arrangement for controlling a flame of a jar candle, the arrangement comprising: 
a lid (36, Fig. 3) mounted to the jar (32) of the jar candle for articulation between an open position and a closed position; 
an electromagnet (40) fixed to the jar (timer 42 electrically energizes the magnet 40, thereby making it an electromagnetic, see col. 7, lines 52-53); 
a permanent magnet (38) carried by the lid; and 
wherein the electromagnet cooperates with the permanent magnet to retain the lid in the open position when a power source (not explicitly disclosed, but a power source must be provided) powers the electromagnet and allow the lid to articulate to the closed position when the power source is disconnected from the electromagnet (col. 7, lines 52-62). 

Byxbe fails to disclose:
wherein the electromagnet is carried in the housing; and 
a power source for powering the electromagnet, wherein the power source is a battery vertically displaced from the electromagnet within an outer perimeter of the jar candle

 Kim teaches an opening and closing mechanism comprising: a magnet (270, Fig. 1) and an electromagnet (230+250, Fig. 2); and wherein the electromagnet is carried in a housing (220, Fig. 2).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Byxbe wherein the electromagnet is carried in a housing fixed to the jar.  The motivation to combine is so that the electromagnet is protected from water and other liquids that may cause the electromagnet to rust.  Moreover, it would be cleaner and more aesthetically pleasing to house the electromagnet inside the housing of the timer (Byxbe, 42) because it would reduce the number of edges for dirt, liquid, and debris to accumulate.  

Nawrocki teaches a power source for powering a light bulb of a jar candle (10, Fig. 4), wherein the power source is a battery (42, Fig. 4) vertically displaced below the lid (22, Fig. 4) and within an outer perimeter of the jar candle (Fig. 4).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Byxbe to include a power source for powering the electromagnet, wherein the power source is a battery vertically displaced from the electromagnet within an outer perimeter of the jar candle (the electromagnet of Byxbe is placed on the lid, and Nawrocki teaches placing the batteries in the jar of the candle below the lid).  The motivation to combine is so that the electromagnet and the electronics of Byxbe’s candle snuffer can be powered by a portable power source.  

Regarding claim 2, Byxbe discloses a timing device for disconnecting the power source from the electromagnet after a period of time (a programmable digital timer is disclosed in col. 7, lines 52-53; although a printed circuit board is not explicitly stated, the Examiner is taking Official Notice that it is well-known and common knowledge that printed circuit boards are used in programmable digital timing devices, e.g., smartphones, computers; note: the official notice is taken to be admitted prior art since Applicant did not traverse the official notice).  
Regarding claim 3, modified Byxbe discloses (see rejection of claim 1 for citations) a method of controlling a flame of a jar candle with the arrangement of claim 1, the method comprising: powering the electromagnet with a battery such that the electromagnet and the permanent magnet cooperate to retain the lid in the open position when the battery powers the electromagnet and allow the lid to articulate to the closed position when the battery is disconnected from the electromagnet.  
Regarding claim 4, modified Byxbe discloses (see rejection of claim 2 for citations) controlling the power source with a timing device to disconnect the power source from the electromagnet after a period of time.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being obvious over Byxbe (US 6572365 B1) in view of Kim (US 20080174127 A1) and Nawrocki (US 3334218 A), as applied to claim 1, and further in view of Gaudioso (US 20180031236 A1).
Regarding claims 8, 9, Byxbe fails to disclose wherein the outer perimeter of the jar candle is a cylindrical outer perimeter (claim 8), or wherein the top of the jar candle is a circular top (claim 9).  However, the claimed shapes are a matter of obvious design choice absent persuasive evidence that the particular shapes are significant.  See MPEP 2144.04 (IV)(B).  Nevertheless, see the Figures in Gaudioso teaching the claimed shape of the jar candle, and shape of the top of the jar.  It would have been obvious to modify the top of the jar and jar candle of Byxbe to have the claimed shapes, so that the candle is easier to grasp.  





Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to the current office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762